DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an Amendment after Notice of Allowance (Rule 312) on 2/12/2021.

The application has been amended as follows: 
Replace claim 8 with:
-- 8. The device of claim 1, wherein the one or more angles include a statistical mode value indicative of a value of the one or more angles that occurs most often. --

The following is an examiner’s statement of reasons for allowance:
Claims 1-30 were previously allowed as stated in the Notice of Allowance on 11/18/2020.  The above examiner’s amendment was authorized by the Amendment after Notice of Allowance (Rule 312) on 2/12/2021, where the amendment to claim 8 removes the letter “p”.  The amendment does not affect the scope of invention, because claim 8 is amended to fix a typographical error.  Therefore, claims 1-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653      
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653